DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 3 is objected to because of the following informalities: 
	Regarding claim 3, the limitations “select one of the clock signal and one of the touch sensing control signal” should be changed to ---select one of the clock signals and one of the touch sensing control signals---.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2019/0196644) in view of Bae et al. (US 2010/0171737).    
Regarding claim 1, Chuang discloses a touch display device (Fig. 1; [0051], e.g., a touch display device 100) comprising:
a display panel (e.g., display panel 110) including a plurality of touch electrodes ([0057], [0062], e.g.,  a plurality of touch electrodes (TEs));   

a data driving circuit configured to provide data voltages to a plurality of data lines ([0067], e.g., a data driving circuit (SDIC) provides data voltages to drive data lines); 
a touch driving circuit (Fig. 1; [0066]-[0067], e.g., an integrated driving chip (SRIC)) including a plurality of combined integrated circuits (Fig. 1; e.g., a plurality of SRICs) providing at least one touch driving signal to the display panel (Fig. 4; [0099], e.g., outputs a touch driving signal to the touch electrodes (TEs)); and 
a touch controller (Fig. 4; [0098], [0140]-[0141], e.g., a touch controller is a master circuit) which configured to sense a touch based on at least one touch sensing signal received in response to the at least one touch driving signal ([0102], e.g., detect a touch based on the sensing data), and which provides a first clock signal and a first touch sensing control signal to the plurality of combined integrated circuits (Figs 1 and 4; [0122], [0154], e.g., provide a clock signal (SCLK) and a touch sensing control signal (TDS) to the plurality of SRICs).
Chung does not specifically disclose wherein at least one master combined integrated circuit is selected from the plurality of combined integrated circuits, and the one master combined integrated circuit provides the first clock signal and the first touch sensing control signal to the plurality of combined integrated circuits.
However, Bae discloses a display device comprising a master source driving IC which is selected from a plurality of source driving ICs, and which includes a control circuit to provide a clock signal and a data signal to the plurality of source driving ICs (see Fig. 8; [0052], [0074]-[0075]). 


Regarding claim 2, Chuang further discloses the touch display device according to claim 1, wherein the touch controller includes a clock signal output pin and a touch sensing control signal output pin (Fig. 4; [0142], [0145], [0155], e.g., output a clock signal output pin SCLK via a first output pin and output a touch sensing control signal (e.g., TDS) via a second output pin), and the first touch sensing control signal includes a touch synchronization signal or a touch driving signal ([0155], e.g., the touch driving signal (TDS)). 
Bae further discloses the display device wherein the master source driving IC includes a clock signal output pin and a data signal output pin (Fig. 8; [0052], [0075], e.g., the source driver IC 1520 transmits the data signal DATA via the data output terminal and transmits the clock signal DCLK via the clock output terminal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Chuang in view of Bae for providing a clock signal output pin and a touch sensing control signal output pin to each of a plurality of combined integrated circuits so that each of the plurality of combined integrated circuits can provide a clock signal and a touch sensing control signal thereby can be operated as a master combined integrated circuit.

s 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2019/0196644) in view of Bae et al. (US 2010/0171737), and further in view of Park et al. (US 2019/0155432) and Cheng (US 2018/0107373). 
Regarding claim 3, Chuang in view of Bae does not disclose the touch display device according to claim 1, further comprising: a micro control unit configured to provide a second clock signal and a second touch sensing control signal to the plurality of combined integrated circuits; and a multiplexer configured to select one of the clock signal and one of the touch sensing control signal to be provided to the plurality of combined integrated circuits, supplied from one of the at least one master combined integrated circuit and the micro control unit according to an operation mode.
However, Park discloses a touch display device (Fig. 1; [0024]-[0025], e.g., a touch display device) comprising: 
a plurality of combined integrated circuits (Fig. 1; [0026]-[0027], e.g., source driving integrated circuits (e.g., SRIC 20)) configured to provide a first clock signal ([0028], e.g., the source driver 20 provide a first clock); and 
a micro control unit configured to provide a second clock signal and a touch sensing control signal to a plurality of combined integrated circuits (Fig. 4; [0027],  [0045], e.g., the microcontroller 30 provides the source drivers 20 with a  clock signal DCL1 and a touch sensing control signal DDA1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of Chuang in view of Bae for generating a second clock signal and a second touch sensing control signal in a microcontroller 
Park further discloses a multiplexer (Fig. 6; [0047]-[0048], e.g., a selector 231) configured to select one of a plurality of clock signals.
Chuang in view of Bae and Park does not disclose the touch display device further comprising: a multiplexer configured to select one of the clock signal and one of the touch sensing control signal to be provided to the plurality of combined integrated circuits, supplied from one of the at least one master combined integrated circuit and the micro control unit according to an operation mode.
However, Cheng discloses a touch display device (Fig. 1; [0013]-[0014], e.g., a touch display device 120) configured to select one of a first clock signal and a second clock signal according to an operation mode ([0019], e.g., in a normal mode, the touch sensitive processing apparatus 130 is operating using a higher clock frequency.  Otherwise, in a power saving mode, the touch sensitive processing apparatus 130 is operating using a lower clock frequency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of Chuang in view of Bae and Park for including a multiplexer for selecting one of the clock signals and one of the touch sensing control signals to be provided to the plurality of combined integrated circuits according to an operation mode so that when a host is turned off, the combined integrated circuits can be operated at a selected clock signal to save power.  

Regarding claim 19, Chuang discloses a method of driving a touch display device (Fig. 1; [0051], e.g., a touch display device 100) comprising:

a data driving circuit providing data voltages ([0067], e.g., a data driving circuit (SDIC) provides data voltages to drive data lines), and
a touch driving circuit (Fig. 1; [0066]-[0067], e.g., an integrated driving chip (SRIC)) including a plurality of combined integrated circuits (Fig. 1; e.g., a plurality of SRICs) for providing at least one touch driving signal to the display panel and sensing a touch based on at least one touch sensing signal received in response to the at least one touch driving signal (Fig. 4; [0099], e.g., outputs a touch driving signal(TDS) to the touch electrodes (TEs) and sensing a touch based on a sensing signal (SS)), the method comprising:
generating a first clock signal and a first touch sensing control signal in at least one master circuit (Fig. 4; [0098], [0140]-[0141], e.g., a touch controller is a master circuit for generating a first clock signal (SCLK) and a first touch sensing control signal (TDS)) which provides a first clock signal and a first touch sensing control signal to the plurality of combined integrated circuits (Figs 1 and 4; [0122], [0154], e.g., provide the clock signal (SCLK) and the touch sensing control signal (TDS) to the plurality of SRICs).
Chuang does not disclose the method comprising: generating the first clock signal and the first touch sensing control signal in at least one master combined integrated circuit selected from the plurality of combined integrated circuits; generating a second clock signal and a second touch sensing control signal in a micro control unit; and selectively providing, according to an operation mode, one of the first clock signal and the first touch sensing control signal generated from the master combined integrated circuit and the second clock signal and the second touch 
However, Bae discloses a display device comprising a master source driving IC which is selected from a plurality of source driving ICs, and which includes a control circuit to provide a clock signal and a data signal to the plurality of source driving ICs (see Fig. 8; [0052], [0074]-[0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Bae in the invention of Chung for arranging a touch controller inside a combined integrated circuit and selecting the combined integrated circuit from a plurality of combined integrated circuits to serve as a master combined integrated circuit so that the plurality of combined integrated circuits can operated in a cascaded configuration.
Chuang in view of Bae does not disclose the method comprising: generating a second clock signal and a second touch sensing control signal in a micro control unit; and selectively providing, according to an operation mode, one of the first clock signal and the first touch sensing control signal generated from the master combined integrated circuit and the second clock signal and the second touch sensing control signal generated from the micro control unit to the plurality of combined integrated circuits.
However, Park discloses a touch display device (Fig. 1; [0024]-[0025], e.g., a touch display device) comprising: 
a plurality of combined integrated circuits (Fig. 1; [0026]-[0027], e.g., source driving integrated circuits (e.g., SRIC 20)) configured to provide a first clock signal ([0028], e.g., the source driver 20 provide a first clock); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of Chuang in view of Bae for generating a second clock signal and a second touch sensing control signal in a microcontroller so that combined integrated circuit can acquires read data by driving touch sensors of a display panel by using the second clock signal and the second touch sensing control signal.
Park further discloses a multiplexer (Fig. 6; [0047]-[0048], e.g., a selector 231) configured to select one of a plurality of clock signals.
Chuang in view of Bae and Park does not disclose the method further comprising: selectively providing, according to an operation mode, one of the first clock signal and the first touch sensing control signal generated from the master combined integrated circuit and the second clock signal and the second touch sensing control signal generated from the micro control unit to the plurality of combined integrated circuits.
However, Cheng discloses a touch display device (Fig. 1; [0013]-[0014], e.g., a touch display device 120) configured to select one of a first clock signal and a second clock signal according to an operation mode ([0019], e.g., in a normal mode, the touch sensitive processing apparatus 130 is operating using a higher clock frequency.  Otherwise, in a power saving mode, the touch sensitive processing apparatus 130 is operating using a lower clock frequency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of Chuang in view of Bae .  

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2019/0196644) in view of Bae et al. (US 2010/0171737), Park et al. (US 2019/0155432) and Cheng (US 2018/0107373), and further in view of Wang et al. (US 2018/0082653).
	Regarding claim 5, Chuang in view of Bae, Park and Cheng does not disclose the touch display device according to claim 3, wherein the at least one master combined integrated circuit selected from the plurality of combined integrated circuits is disposed at a location closest to the micro control unit.
	However, Wang discloses a display device, wherein a master source driving circuit selected from a plurality of source driving circuits is disposed at a location closest to a display control board (see Fig. 7; [0078]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Wang in the invention of Chuang in view of Bae, Park and Cheng for disposing a master combined integrated circuit at a location closer to a micro control unit so that a connection structure electrically connecting the master combined integrated circuit and the micro control unit can be reduced. 

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2019/0196644) in view of Bae et al. (US 2010/0171737), Park et al. (US 2019/0155432) and 
	Regarding claim 21, Chuang in view of Bae, Park and Cheng does not disclose the method according to claim 19, further comprising determining presence or absence of a touch by comparing touch sensing signals received during a predetermined time period, comparing an average value of the touch sensing signals received during the predetermined time period with each touch sensing signal, or comparing the at least one touch sensing signal with a reference value stored in a memory.
	However, Park “489” discloses a method comprising: detecting presence or absence of a touch by comparing at least one touch sensing signal with a reference value stored in a memory (Fig. 11; [0011], e.g., comparing a sensed touch signal with reference data stored in a memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park “498” in the invention of Chuang in view of Bae, Park and Cheng for comparing at one touch sensing signal with a reference value stored in a memory in order to detect a touch state. 

Allowable Subject Matter
8.	Claims 4 and 6-10, 20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 11-18 are allowed.
Regarding claims 4 and 20, the primary reason for indicating allowable subject matter is that claims 4 and 20 recite “wherein the multiplexer selects the second clock signal and the 

Regarding claim 6, the primary reason for indicating allowable subject matter is that claim 6 recites “wherein the at least one master combined integrated circuit comprising: an oscillator configured to generate a pulse signal of a predetermined frequency; a touch signal generator configured to generate the first clock signal and the first touch sensing control signal using the pulse signal; a touch detector configured to sense a touch based on the at least one touch sensing signal provided from the display panel; an interface controller configured to output a result from the touch sensing; and a driving controller configured to control touch sensing operations of the touch detector and the interface controller according to the first clock signal and the first touch sensing control signal” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

Regarding claims 8 and 22, the primary reason for indicating allowable subject matter is that claims 8 and 22 recite “a touch power integrated circuit configured to generate an alternating current (AC) signal applied to the plurality of touch electrodes through the plurality of combined integrated circuits during a touch sensing period; and a multiplexer configured to select one of the first touch sensing control signal generated from the at least one master combined integrated 
	 
	Claims 11-18 are allowed for the same reasons as claim 6.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JUN et al. (US 2019/0121468) discloses a touch power integrated circuit configured to generate an alternating current (AC) signal applied to a plurality of touch electrodes through a combined integrated circuit during a touch sensing period and supply a gate low voltage to a gate driving circuit. 
CHO et al. (US 2018/0059832) discloses a multiplexer configured to select a common voltage during a data writing period and a touch driving signal to a touch driving line during a touch driving period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623